PER CURIAM.
Linda Robinson appeals the district court’s1 adverse judgment and denial of reconsideration, following a bench trial in her medical-malpractice suit under the Federal Tort Claims Act. Having reviewed the district court’s fact findings for clear error and its conclusions of law and mixed questions of law and fact de novo, see United States v. Missouri, 535 F.3d 844, 848 (8th Cir.2008), we conclude that the judgment was proper for the reasons stated by the district court. We also conclude that the court did not abuse its discretion in denying Robinson’s motion to reconsider, see Murphy v. Mo. Dep’t of Corr., 506 *164F.3d 1111, 1117 (8th Cir.2007), cert. denied, — U.S. -, 128 S.Ct. 1493, 170 L.Ed.2d 304 (2008); United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir.2006), or her motion for sanctions, see United States v. Pugh, 445 F.3d 1066, 1068 (8th Cir.2006).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas.